DETAILED ACTION
This action is in response to amendments filed February 23rd, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Status of claims
Claims 1, 4-13, 15-17 are pending. Examiner notes the cancellation of claims 2, 3, and 14.
Claim Objections
Claims 1, 6, and 13 are objected to because of the following informalities:
Line 10 of claim 1 should be corrected to read “…configured to fix the at least one anti-rotation blade”, as “at least one anti-rotation blade” was previously defined within the claim.
Line 10 of claim 6 should be corrected to read “…configured to fix the at least one anti-rotation blade”, as “at least one anti-rotation blade” was previously defined within the claim.
Line 13 of claim 13 should be corrected to read “…configured to fix the at least one anti-rotation blade”, as “at least one anti-rotation blade” was previously defined within the claim.
In Applicant’s amendments, Examiner recognizes that Applicant has intended to include the limitations of canceled claim 3 within claims 1, 6, and 13, as mentioned in Applicant’s remarks filed February 23rd, 2022. As such, the limitation “the support step is formed at an upper edge of the ball casing” found in claims 1, 6, 13 should be corrected to read “the support step is formed at an upper end edge of the ball casing”, as this is how the limitation is recited within canceled claim 3.
In line 3 of claim 4, “… and the anti-rotation blades” should be corrected to read “… and the plurality of anti-rotation blades”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 4-13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 6 both recite the limitation “wherein the ball casing has, on the inner face of the ball casing, a support step formed to protrude radially inwards and configured to fix the anti-rotation blade” and each claim goes on to further recite the limitation “the support step is formed at an upper edge of the ball casing”. It is unclear from the claim as to whether the upper edge is further limiting of the inner face of the ball casing or not. Seeing as to how [0046] of Applicant’s specification recites “A support step 36 protruding radially inward may be formed at the axially upper end edge of the inner face 32 of the ball casing 30”, Examiner will interpret said limitations as reading as:
“wherein the ball casing has, on the inner face of the ball casing, a support step formed to protrude radially inwards and configured to fix the at least one anti-rotation blade, and
wherein the ball casing has a cylindrical shape with two open faces facing opposite to each other in an axial direction, and the support step is formed at an upper end edge of the inner face of the ball casing”.
Claim 13 recites the limitation “wherein the ball casing has, on an inner face thereof, a support step formed to protrude radially inwards, and the bearing has an at least one anti-rotation blade formed to be seated and supported on the support step” in lines 9-11. The claim goes on to further recite “wherein the ball casing has, on the inner face of the ball casing, a support step formed to protrude radially inwards and configured to fix the at least one anti-rotation blade”. Claim 13 defines “a support step” on an inner face of the ball casing twice, in lines 9 and 12. Further, it is claimed that the anti-rotation blade is “seated and supported on the support step” and then the claim states that the support step is configured to “fix the anti-rotation blade”. It is unclear from the claim as to whether the anti-rotation blade is to be “seated and supported on the support step”, or if the support step is “configured to fix the anti-rotation blade”. In light of the amendments filed by Applicant with respect to independent claims 1 and 6, Examiner will interpret the claim as having the support step be “configured to fix the anti-rotation blade”.
Claim 13 further recites the limitation “the support step is formed at an upper edge of the ball casing”. It is unclear from the claim as to whether the upper edge is further limiting of the inner face of the ball casing or not. Seeing as to how [0046] of Applicant’s specification recites “A support step 36 protruding radially inward may be formed at the axially upper end edge of the inner face 32 of the ball casing 30”, Examiner will interpret the upper edge as further limiting of the inner face. In light of the issues of the claim, and in consistency with the amendments made to independent claims 1 and 6, Examiner will interpret claim 13 as reading as:
“A method for manufacturing a ball joint, the method comprising:
manufacturing each of a ball casing, a ball stud, a bearing, a dust cover, and a ring clip;
mounting the ball casing on a lower mold;
assembling the bearing to the ball stud;
assembling the ball stud, which is assembled with the bearing, to the ball casing;
closing an upper mold and injecting an insert resin;
assembling the ring clip to the ball casing so as to fix the dust cover to the ball stud;
	
	an at least one anti-rotation blade radially extending from an outer face of the bearing; 
	wherein the ball casing has, on an inner face of the ball casing, a support step formed to protrude radially inwards and configured to fix the at least one anti-rotation blade, and
	wherein the ball casing has a cylindrical shape with two open faces facing opposite to each other in an axial direction, and the support step is formed at an upper edge of the inner face of the ball casing”.
Claim Rejections - 35 USC § 102
Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauch et al. (DE-19832254; hereinafter Strauch).
Regarding claim 1, Strauch (Fig. 1-10) discloses a ball joint, comprising:
a ball stud (4) including a ball (3) and a stud;
a bearing (2) coupled to the ball stud to wrap around an outer circumferential face of the ball (as seen in Fig. 6-10);
a ball casing (1) configured to accommodate the ball and the bearing therein (as seen in Fig. 6-10);
an insert (5) filled in the ball casing and engaged with the ball casing and the bearing (as seen in Fig. 8-10); and
an at least one anti-rotation blade (2.5, 2.6) radially extending from an outer face of the bearing (as seen in Fig. 4), and configured to come into contact with an inner face of the ball casing so as to prevent the bearing from rotating when an external pressure is applied to the bearing (it can be seen in Fig. 7 that the anti-rotation blades come into contact with an inner face of the ball casing; see [0031] in translated copy of Strauch provided by Applicant),
wherein the ball casing has, on the inner face of the casing, a support step formed to protrude radially inwards (see Annotated Fig. 1 below) and configured to fix the at least one anti-rotation blade (being that the at least one anti-rotation blade is fixed within the insert, as described in [0031] of the translated copy provided by Applicant, and it can be seen in the figures the support step fixes and contains the insert within the ball casing, the support step thereby fixes the anti-rotation blade), and
wherein the ball casing has a cylindrical shape (as seen in Fig. 6-10) with two open faces facing opposite to each other in an axial direction (see Annotated Fig. 1), and the support step is formed at an upper end edge of the inner face of the ball casing (the support step is formed on an inner face of the ball casing, as seen in the figures, and depending on the orientation of the ball joint, it is at an upper end of the inner face of the casing).

    PNG
    media_image1.png
    527
    573
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 4, Strauch discloses wherein the at least one anti-rotation blade comprises a plurality of anti-rotation blades that radially extend from the outer face of the bearing (it can be seen in the figures of Strauch that there are four pairs of anti-rotation blades 2.5, 2.6 that extend radially from the outer face of the bearing), and the plurality of anti-rotation blades are spaced apart from each other with a constant angle between them in a circumferential direction (as seen in Fig. 4).
Regarding claim 5, Strauch discloses wherein the bearing includes a hemispherical cup-shaped bearing body (opening 2.1 forms the hemispherical cup-shaped bearing body) having radially outer and inner faces (the inner face of the bearing body is where the ball stud is received, the outer face of the bearing body is the face where the anti-rotation blades are formed), and
the bearing body has a curved boss (2.8) provided on the outer face thereof such that the insert can flow along the outer face of the bearing body (see [0007] of the translated copy provided by Applicant).
Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 2012/0141192).
Regarding claim 1, Kwon discloses a ball joint (Fig. 1-14, with focus in the embodiment of Fig. 1-4) comprising:
	a ball stud (110) including a ball (112) and a stud (114);
	a bearing (124) coupled to the ball stud to wrap an outer circumferential face of the ball (as seen in Fig. 1);
	a ball casing (130) configured to accommodate the ball and the bearing therein (as seen in Fig. 1);
	an insert (122; 126 of 122 is inserted into 128 of bearing 124) filled in the ball casing and engaged with the ball casing and the bearing (as seen in Fig. 1); and
	an at least one anti-rotation blade radially extending from an outer face of the bearing (see anti-rotation blades formed by 125 in Fig. 2), and configured to come into contact with an inner face of the ball casing so as to prevent the bearing from rotating when an external pressure is applied to the bearing (the ball casing is insert molded over the bearing, as seen in Fig. 1, see [0061], thereby the bearing would be unable to rotate relative to the ball casing),
	wherein the ball casing has, on the inner face of the ball casing, a support step formed to protrude radially inwards (see Annotated Fig. 2 below) and configured to fix the at least one anti-rotation blade (it can be seen in the figures that upper portions of the anti-rotations will be in contact with the support step; i.e. the support step is configured to fix the at least anti-rotation blade), and
	wherein the ball casing has a cylindrical shape (as seen Fig. 1) with two open faces facing opposite to each other in an axial direction (see Annotated Fig. 2), and the support step is formed at an upper edge of the ball casing (as seen in Fig. 1).

    PNG
    media_image2.png
    566
    653
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 4, Kwon discloses wherein the at least one anti-rotation blade comprises a plurality of anti-rotation blades that radially extend from the outer face of the bearing (as seen in Fig. 2), and the plurality of anti-rotation blades are spaced apart from each other with a constant angle between them in a circumferential direction (as seen in Fig. 2).
Claim Rejections - 35 USC § 103
Claims 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Strauch in view of Iwaski (US 6,109,816).
Regarding claim 13, Strauch discloses a method for manufacturing a ball joint, the method comprising:
manufacturing each of a ball casing (1), a ball stud (4), a bearing (2);
mounting the ball casing on a lower mold (lower mold 7.1; see Fig. 6-8);
assembling the bearing to the ball stud (it can be seen in Fig. 6-8 that the bearing is assembled to the ball stud);
assembling the ball stud, which is assembled with the bearing, to the ball casing (as seen in Fig. 6-8);
closing an upper mold and injecting an insert resin (upper mold 7.2; insert material 5 is injected into the ball casing as seen in Fig. 8, see [0036] of translated copy provided by Applicant; [0006] states that the preferable material of the insert material is plastic, which is known to be made of a resin);
	an at least one anti-rotation blade (2.5, 2.6) radially extending from an outer face of the bearing (as seen in Fig. 4);
	wherein the ball casing has, on an inner face of the ball casing, a support step formed to protrude radially inwards (see Annotated Fig. 1) and configured to fix the at least one anti-rotation blade (being that the at least one anti-rotation blade is fixed within the insert, as described in [0031] of the translated copy provided by Applicant, and it can be seen in the figures the support step fixes and contains the insert within the ball casing, the support step thereby fixes the anti-rotation blade), and
	wherein the ball casing has a cylindrical shape (as seen in Fig. 6-10) with the two open faces facing opposite to each other in an axial direction (see Annotated Fig. 1), and the support step is formed at an upper edge of the inner face of the ball casing (the support step is formed on an inner face of the ball casing, as seen in the figures, and depending on the orientation of the ball joint, it is at an upper end of the inner face of the casing).
	Strauch does not explicitly disclose the manufacturing of a dust cover and a ring clip, and assembling the dust cover to the ball stud and assembling the ring clip to the ball casing so as to fix the dust cover to the ball stud.
	Iwaski teaches of a ball joint (Fig. 1-12) having a dust cover (6) and a ring clip (7), and wherein the dust cover is assembled to the ball stud (5, see Fig. 6) and wherein the ring clip is assembled to the ball casing (3; see Fig. 6), preventing contaminants or dust from entering the ball casing. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Struach with the teachings of Iwaski, to provide a dust cover and ring clip, wherein the dust cover is assembled to the ball casing so as to fix the dust cover to the ball stud, preventing contaminants or dust from entering the ball casing.
Regarding claim 15, wherein the at least one anti-rotation blade of the bearing comprises a plurality of anti-rotation blades radially extend from the outer face of the bearing (it can be seen in the figures of Strauch that there are four pairs of anti-rotation blades 2.5, 2.6 that extend radially from the outer face of the bearing), and the plurality of anti-rotation blades are spaced apart from each other with a constant angle between them in a circumferential direction (as seen in Fig. 4).
Regarding claim 16, Strauch discloses wherein the bearing includes a hemispherical cup-shaped bearing body (opening 2.1 forms the hemispherical cup-shaped bearing body) having radially outer and inner faces (the inner face of the bearing body is where the ball stud is received, the outer face of the bearing body is the face where the anti-rotation blades are formed), and
the bearing body has a curved boss (2.8) provided on the outer face thereof such that the insert can flow along the outer face of the bearing body (see [0007] of the translated copy provided by Applicant).
Allowable Subject Matter
Claims 6-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for reasons given in the action dated September 23rd, 2021.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for reasons given in the action dated September 23rd, 2021.
Response to Arguments
The amendments to the claims filed February 23rd, 2022 have been received and overcome the prior claim objections and previous grounds of rejection under 35 U.S.C. 112(b). However, in response to the amendments, note the new claim objections and rejections under 35 U.S.C. 112(b) as noted above.
Applicant's amendments and arguments with respect to the claims overcome the previous grounds of rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, however, upon further consideration, a new grounds of rejection has been issued under 35 U.S.C. 102(a)(1) for claims 1, 4-5 and 35 U.S.C. 103 for claims 13, 15-16 based upon a new interpretation of Strauch and when giving the claims their broadest reasonable interpretation. See above. Additionally, a new grounds of rejection under 35 U.S.C. 102(a)(1) has been issued for claims 1, 4 as being anticipated by Kwon. See above. As such, a second non-final action is being issued
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678